The decision and order of this court, both dated December 24, 1984, inter alia, affirmed an order of the Supreme Court, Westchester County, entered October 24, 1983, which vacated an order of attachment. With respect to the order of attachment, this court has considered and rejected appellant-respondent’s argument on appeal that its affidavits established an intent on the part of Computer Strategies, Inc., to “frustrate the enforcement of a judgment that might be rendered” (CPLR 6201 [3]). Further, appellant-respondent failed to demonstrate a probability of success on the merits of the claims asserted in its complaint. In addition, a meritorious counterclaim exists.
The other contentions raised in appellant-respondent’s motion papers have been considered and are likewise without merit. Mollen, P. J., Titone, Bracken and Lawrence, JJ., concur.